
	

113 S148 IS: To safeguard America’s schools by using community policing strategies to prevent school violence and improve student and school safety.
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 148
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To safeguard America’s schools by using community
		  policing strategies to prevent school violence and improve student and school
		  safety.
	
	
		1.School
			 resource and safety officer grant programPart AA of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797a et seq.) is
			 amended—
			(1)by striking the
			 heading and inserting School
			 security grants;
			(2)by inserting
			 before section 2701 the following:
				
					1Matching grant
				program for school
				security
					;
			(3)in sections 2701
			 through 2705, by striking part each place that term appears and
			 inserting subpart; and
			(4)by adding at the
			 end the following:
				
					2School resource
				and safety officer grant program
						2711.DefinitionsIn this subpart—
							(1)the term
				career law enforcement officer has the meaning given the term in
				section 1709;
							(2)the term
				Director means the Director of the Office of Community Oriented
				Policing Services;
							(3)the term
				Indian tribe has the meaning given the term in section 4(e) of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b(e));
							(4)the term
				school means a public elementary or secondary school;
							(5)the term
				school resource and safety officer means a career law enforcement
				officer, with sworn authority, deployed in community oriented policing, and
				assigned by the employing police department or agency to protect schools, who
				works in and around schools for not less than 75 percent of the time that the
				officer is on duty (measured weekly, monthly, or annually); and
							(6)the term
				unit of local government means a county, municipality, town,
				township, village, parish, borough, or other unit of general government below
				the State level.
							2712.Program
				authorized
							(a)In
				generalThe Director is
				authorized to make grants to units of local government and Indian tribes to
				provide for school resource and safety officers at schools.
							(b)Uses of
				fundsGrants awarded under this section shall be—
								(1)distributed
				directly to a unit of local government or Indian tribe; and
								(2)used to improve
				security at schools and on school grounds in the jurisdiction of the recipient
				by hiring and training career law enforcement officers for deployment in
				schools as school resource and safety officers.
								(c)Maximum amount
				per officer or training program
								(1)In
				generalExcept as provided in paragraph (2), the amount of a
				grant may not exceed $200,000 for each—
									(A)school resource
				and safety officer proposed to be hired; or
									(B)training program
				proposed to be funded.
									(2)WaiverThe
				Director may issue a waiver of the requirement under paragraph (1) for a
				recipient of a grant under this subpart.
								(d)Duration
								(1)In
				generalThe Director may make available funds under a grant under
				this subpart during a period of not more than 3 fiscal years.
								(2)RenewalNotwithstanding
				paragraph (1), the Director may continue to make available additional funds to
				a recipient after all funds under the original grant have been made available
				if the Director determines that—
									(A)the funds made
				available to the recipient were used in a manner required under an approved
				application; and
									(B)the recipient
				demonstrates significant financial need.
									(e)Limitation on
				use of funds
								(1)NonsupplantingFunds
				made available under this subpart to a unit of local government shall not be
				used to supplant funds of the unit of local government, or, in the case of an
				Indian tribe, funds supplied by the Bureau of Indian Affairs, and shall be used
				to increase the amount of funds that would, in the absence of Federal funds
				received under this subpart, be made available from the unit of local
				government, or in the case of an Indian tribe, from funds supplied by the
				Bureau of Indian Affairs.
								(2)Administrative
				costsThe Director may reserve not more than 2 percent from
				amounts appropriated to carry out this subpart for administrative costs.
								(f)Training
								(1)Establishment
				of guidelinesThe Director shall establish guidelines for
				programs that train school resource and safety officers.
								(2)Specific
				requirementsIn establishing guidelines under paragraph (1), the
				Director shall ensure that the guidelines address how to—
									(A)distinguish
				between—
										(i)minor
				disciplinary infractions better dealt with by school officials; and
										(ii)major security
				problems that require law enforcement involvement; and
										(B)utilize
				alternatives to law enforcement involvement in school disciplinary
				measures.
									(g)Equitable
				distributionIn awarding grants under this subpart, the Director
				shall ensure, to the extent practicable, an equitable geographic distribution
				among the regions of the United States and among urban, suburban, and rural
				areas.
							2713.Applications
							(a)In
				generalTo request a grant under this subpart, the chief
				executive of a unit of local government or Indian tribe shall submit an
				application to the Director at such time, in such manner, and accompanied by
				such information as the Director may require.
							(b)Contents of
				applicationsEach application under this section shall—
								(1)include a
				detailed explanation of—
									(A)the intended uses
				of funds made available under a grant; and
									(B)how the
				activities funded under a grant will prevent school violence and improve
				student and school safety;
									(2)describe the
				ability of the applicant to prevent school violence and improve student and
				school safety without Federal assistance; and
								(3)include a
				memorandum of understanding between the law enforcement agency supplying the
				school resource and safety officer and the grant recipient that describes the
				disciplinary actions that are the exclusive responsibilities of school staff
				and faculty.
								(c)GuidelinesNot
				later than 90 days after the date of enactment of this subpart, the Director
				shall promulgate guidelines to implement this section.
							2714.Reports
							(a)Director
				reportNot later than November 30 of each year, the Director
				shall submit to Congress a report relating to the activities carried out under
				this subpart that includes, for the preceding fiscal year—
								(1)the number of
				grants funded under this subpart;
								(2)the amount of
				funds made available under the grants described in paragraph (1); and
								(3)the number of
				school resource and safety officers that the funds described in paragraph (2)
				supported.
								(b)Grant recipient
				reportFor each year during which a recipient receives funds
				under this subpart, the recipient shall, at a date determined by the Director,
				submit to the Director a report relating to the activities carried out by the
				recipient that includes information, as determined by the Director, relating to
				the use of funds.
							2715.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart such sums as are
				necessary for each of fiscal years 2014 through
				2023.
						.
			
